Action to recover damages for the death of plaintiff’s intestate, an employee of the sanitation department of defendant, the City of New York, who was killed in the course *1011of his duties because, it is alleged, of the negligence of a trolley car operator employed by the board of transportation of the city of New York. On an agreed statement of facts it was held that plaintiff is limited to recovery under the Workmen’s Compensation Law and has no right to maintain this action to recover for wrongful death. Judgment was entered dismissing the complaint. Judgment unanimously affirmed, with costs. (Bross v. City of Detroit, 262 Mich. 447; Winter v. Dtelger Brewing Co., 175 App. Div. 796, affd. 226 N. Y. 581; Williams V. Hartshorn, 296 N. Y. 49; Selder V. McCreery <0 Co., 13 N. Y. S. 2d 546.) Present — Carswell, Acting P. J„, Johnston, Adel, Sneed and Wenzel, JJ. [188 Mise. 897.] [See 274 App. Div. 790.]